[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                       FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                   December 21, 2006
                                 No. 05-17064                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                        D. C. Docket No. 05-20617-CR-PCH

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

FELICIA NOTTAGE,

                                                               Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                (December 21, 2006)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Felicia Nottage appeals her 121-month concurrent sentences imposed after

pleading guilty to possession with intent to distribute and acquire a controlled
substance and conspiracy to possess with intent to distribute and acquire a

controlled substance by misrepresentation, in violation of 21 U.S.C. §§ 841(a)(1),

846; acquiring possession of Oxycodone by fraudulently forging and

counterfeiting prescriptions, in violation of 21 U.S.C. § 843(a)(3); and health care

fraud and conspiracy to commit health care fraud in violation of 18 U.S.C.

§§ 1347, 1349. Because we find that the district court did not impose unreasonable

sentences, we AFFIRM.

                                   I. DISCUSSION

      We review post-Booker sentences for reasonableness in light of the factors

set forth in 18 U.S.C. § 3553(a). United States v. Booker, 543 U.S. 220, 261, 125
S. Ct. 738, 765 (2005); United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005)

(per curiam). As an initial matter, the government argues that plain-error review

should apply. We need not address this contention, however, because Nottage’s

argument fails even under a reasonableness standard.

      Under that standard, the party challenging a sentence bears the burden of

establishing that the sentence is unreasonable. Id. at 788. Some factors listed in 18

U.S.C. § 3553(a) are the: (1) “nature and circumstances of the offense and the

history and characteristics of the defendant”; and (2) need for the sentence imposed

to reflect the seriousness of the offense, deter criminal activity, and protect the



                                            2
public from future crimes by the defendant. While a sentence within the guideline

range is not per se reasonable, it is expected to be reasonable. See Talley, 431 F.3d

at 788. Moreover, a district court need not mention each of the § 3553(a) factors.

United States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005). We review the

final sentence for reasonableness, as opposed to each individual decision made

during the sentencing process. United States v. Winingear, 422 F.3d 1241, 1245

(11th Cir. 2005) (per curiam).

      Nottage argues that her sentences are unreasonably high in light of her

“personal background, lack of criminal history, remorse, [ ] cooperation with

authorities . . . [and] the fact that [her] co-conspirators received substantially

reduced sentences for similar conduct[.]” Appellant’s Br. at 14-15. Upon review

of the record and consideration of both parties’ briefs, we discern no reversible

error. The district court calculated the guidelines correctly and imposed reasonable

concurrent sentences after considering the § 3553(a) factors. The court listened to

Nottage’s personal circumstances, including the needs of her daughter and her

mother’s medical condition and custody of four children. The court sustained

Nottage’s objection to an enhancement for being a leader or organizer of the

criminal scheme, compared Nottage’s conduct to her co-defendants’ conduct,

reduced the quantity of drugs for which she was responsible, and found that 121



                                            3
months would appropriately meet the goals of § 3553(a). Therefore, Nottage’s

sentences—at the low end of the guideline range—are reasonable in light of

§ 3553(a). See Talley, 431 F.3d at 788.1

                                      II. CONCLUSION

       Accordingly, because the district court did not impose unreasonable

sentences, we AFFIRM.




       1
         As such, Nottage’s arguments based on her lack of criminal history and co-conspirators’
sentences, raised for the first time on appeal, must fail. Because the court was not required to
discuss each § 3553(a) factor, see Scott, 426 F.3d at 1329-30, it did not err in failing to sua sponte
discuss Nottage’s lack of criminal history or her co-conspirators’ sentences. In fact, the court did
reduce Nottage’s role enhancement and the amount of Oxycontin prescriptions for which she was
responsible after it made findings regarding the difference between Nottage’s conduct and the
conduct of one of her co-defendants. Thus, Nottage cannot prove error, plain or otherwise. See
Talley, 431 F.3d at 788 (the burden rests with the defendant to prove unreasonableness).

                                                  4